Citation Nr: 1729326	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  14-04 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to accrued benefits greater than $3,233.00, for the purpose of reimbursement of expenses relating to the Veteran's last sickness and burial.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from June 1943 to February 1946.  The Veteran died in April 2011, and the appellant is his daughter.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In April 2017, the appellant testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been added to the record.


FINDINGS OF FACT

1.  In March 2011, the RO issued a rating decision awarding the Veteran entitlement to nonservice-connected disability pension with entitlement to aid and attendance, effective July 27, 2010.  The Veteran's assisted living facility expenses were used as a continuing medical expense in reducing the Veteran's countable income for purposes of calculating the amount of this award.

2.  Prior to receiving the full retroactive payment for this award, the Veteran passed away on April 17, 2011.

3.  The appellant has been awarded accrued benefits in the amount of $3,233.00 for expenses paid by her relating to the Veteran's last sickness and burial. as may be necessary to
4.  The appellant has not identified any additional expense paid by her relating to the Veteran's last sickness and burial which were not previously reimbursed to her or had not previously been accounted for as a continuing medical expense used in calculating the amount of the March 2011 award of nonservice-connected disability pension with entitlement to aid and attendance.


CONCLUSION OF LAW

The criteria for entitlement to accrued benefits in excess of $3,233.00, for the purpose of reimbursement of expenses regarding the Veteran's last sickness and burial have not been met. 38 U.S.C.A. § 5121 (a)(6) (West 2014); 38 C.F.R. § 3.1000 (a)(5) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The appellant has raised no issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


II.  Accrued Benefits for the Purpose of Reimbursement of Expenses
Relating to the Veteran's Last Sickness and Burial

In March 2011, the RO issued a rating decision awarding the Veteran entitlement to nonservice-connected disability pension with entitlement to aid and attendance, effective July 27, 2010.  At the time of this award, the Veteran was living in an assisted living facility, and the expenses relating to this facility were used as a continuing medical expense in reducing his countable income for purposes of calculating the amount of this award.

The Veteran passed away in April 17, 2011, prior to receiving the full retroactive payment for this award.

Following his death, the appellant, who is the Veteran's adult daughter, filed a claim seeking reimbursement for expenses paid by her relating to the Veteran's last sickness and burial.  The RO subsequently awarded her accrued benefits in the amount of $3,233.00.  

The appellant timely filed an appeal contesting the amount of this award.  Specifically, she contends that she used her own money to pay expenses associated with the Veteran's assisted living facility, and that she should be awarded his accrued benefits to reimburse her for these payments.

Except as otherwise provided, where death occurred on or after December 1, 1962, periodic monthly benefits (other than insurance and service member's indemnity) authorized under the laws administered by VA to which a payee was entitled at his or her death under existing ratings or decisions or those based on evidence in the file at date of death, and due and unpaid will, upon the death of such person, be paid as follows:  upon the death of a surviving spouse or remarried surviving spouse, to the Veteran's children.  38 C.F.R. § 3.1000 (a)(2).

In all other cases, only so much of the accrued benefit may be paid as may be necessary to reimburse the person who bore the expense of the last sickness or burial.  38 C.F.R. § 3.1000 (a)(5).

"Child" means an unmarried child who became permanently incapable of self-support prior to attaining 18 years of age, or an unmarried child over the age of 18 but not over 23 years of age who was pursuing a course of instruction at the time of the payee's death.  38 C.F.R. § 3.1000 (d)(2).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Here, the evidence does not establish the appellant either was under 23 years of age, or an unmarried child who became permanently incapable of self-support prior to attaining 18 years of age.  Accordingly, for purposes of this decision, the appellant is not considered the Veteran's "child" under 38 C.F.R. § 3.1000(d); and therefore, 38 C.F.R. § 3.1000(a)(5) applies.  Under 38 C.F.R. § 3.1000 (a)(5), only so much of the accrued benefit may be paid as may be necessary to reimburse the person who bore the expense of the last sickness or burial.  38 C.F.R. § 3.1000 (a)(5).  

Based upon a longitudinal review of the record, the Board finds that the appellant has not identified any additional expenses relating to the Veteran's last sickness and burial which were either not previously reimbursed to her or had not previously been accounted for as a continuing medical expense used in reducing the Veteran's countable income for purposes of calculating the amount of the March 2011 award of nonservice-connected disability pension with entitlement to aid and attendance.

As noted above, the appellant contends that she used her funds to pay the expenses associated with the Veteran's assisted living facility, and that she should be entitled to reimbursement of these payments.  The Board notes, however, that these same expenses were previously claimed by the Veteran and were used to offset his income in order to qualify for the March 2011 award of nonservice-connected disability pension with entitlement to aid and attendance in the first place.  See 38 U.S.C.A. § 1521; 38 C.F.R. § 3.3 (a).  Thus, the appellant's claim for reimbursement of those expenses would effectively invalidate the award of accrued benefits from which she is now seeking payment under 38 C.F.R. § 3.1000(a)(5).

To the extent that the appellant contends that such a payment should be made based upon equitable grounds, the Board is sympathetic to the claim, given that the Veteran died prior to receiving the retroactive pension benefits he had been awarded; however, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See Harvey v. Brown, 6 Vet. App. 416, 425  (1994). 

In sum, the criteria for payment of accrued benefits greater than $3,233.00, for the purpose of reimbursement of expenses relating to the Veteran's last sickness and burial are not met.  As the evidence preponderates against the claim, the benefit-of-the-doubt rule does not apply and the claim must be denied.  


ORDER

Entitlement to accrued benefits greater than $3,233.00, for the purpose of reimbursement of expenses relating to the Veteran's last sickness and burial is denied.




____________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


